OPINION OF THE COURT
Memorandum.
The order of the Appellate Division appealed from, and prior order of the Appellate Division brought up for review, should be affirmed, with costs.
Although it is established on this record that the respondents’ revocation of the building permit was erroneous, the Appellate Division nonetheless was correct in rejecting plaintiffs’ claim for damages. The revocation was a discretionary act for which neither the municipality nor the building inspector will be held liable (Rottkamp v Young, 21 AD2d 373, affd 15 NY2d 831).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order appealed from and order of the Appellate Division brought up for review affirmed, with costs, in a memorandum.